Title: Enclosure: Memorial of Burlington, New Jersey, Republican Citizens, 25 May 1803
From: Hutchin, Amos
To: Jefferson, Thomas


                  The Memorial and Representation, of the Subscribers, republican Citizens, of the district of Burlington, in the State of New Jersey, respectfully Sheweth.— 
                  That we have beheld with considerable regret for some time past, Moses Kempton Esquire, in Occupancy of the Office of Collector of the Customs, for this District; and pray that he may be succeeded by William H. Burr Esquire: for the following reasons.—1st The said Moses Kempton is a violent Federalist, and a rigid persecutor of Republicans; as a proof of which we state the following facts; On the 10 February 1802 William Pearson, (in company with William Coxe both members of the Legislature, & violent friends of order) was arraighned at the Bar of the Court, of Quarter Sessions of this County, for waylaying, and inhumanly beating, a respectable republican Citizen, viz. Ebenezer Tucker Esquire, on the Question of the Court (of which Mr Kempton was a member) what sum the said Pearson should be fined for the Outrage, the said Kempton voted for the culprit to pay the insignificant sum of 10. Cents ; when William H Burr Esquire, and other Republican members, voted that Pearson should be fined from 500 to 800 Dollars, see the True American of the 30 March 1802.—2nd. We very much doubt the said Kemptons Honesty and Integrity, and refer the President to the Certificate of Ebenezer Tucker Esqr. marked A.—3d. William H. Burr Esqr. the person recommended to succeed Mr. Kempton, is a true Republican. A Man of property, Integrety, and Respectability.
                  We presume it would superfluous, in us, to remind the President, how Expedient it is to remove from power, and Influential Offices, men of Mr Kemptons Character and violence; and for men to succeed them, who are just and moderate, and who are not only attached to Republican Men, but to Republican measures.—
                  We therefore in behalf of ourselves, and the Republican Citizens of this District, for the reasons, and proofs aforesaid, pray that Mr Kempton may be succeeded by William H. Burr Esqr., which favor will be gratefully acknowledged by.—
                  Amos HutchinDistrict of BurlingtonMay 25th. 1803.
               